Hon. Tom Curtis                   Opinion No. M-429
District Attorney
Potter County                     Re:    Whether land conveyed to the
County Courthouse                        County Judge for courthouse
Amarillo, Texas 79101                    and jail purposes will revert
                                         to the grantors when such land
                                         ceases to be so used.
Dear Mr. Curtis:
   Your recent opinion request states that a 1904 deed to the County
Judge of Potter County covering the land in question provides in the
granting clause that said land is "to be used for courthouse purposes,
or courthouse and jail purposes."       The habendum in the deed contains
no limitations. The County proposes to build a new courthouse on
other property and desires to sell the old courthouse tract.      In a
suit in 1905, in which grantors in such deed were parties, judgment
was rendered that the County be forever quieted in its title and
possession of said premises.    The appeal in such suit is~reported as
Sanborn v'.gush, 91 S.W. 883 (Tex. Civ. App. 1905, error ref.).
   Your first question inquires as to whether discontinuance of use
of land for the purposes above mentioned will cause the land to re-
vert to the grantors or their successors.
    In Hughes v. Gladewater County Line Independent School District,
124 Tex. 190, 76 S.W.2d 471 (1934), the deed to the School District
recited it was "for school purposes only for the Colored Children
of the County of Gregg."   The habendum contained no limitations.
The Court held that the conveyance was in fee simple.
                               -2139-
Hon. Tom Curtis, page 2 (M- 429

    The Hughes case was cited with approval in Haines v. McLean,
154 Tex. 272, 276 S.W.2d 777, 786 (1965).
    This office held in Attorney General Opinion No. 0-7265 that
a deed to school trustees "for school purposes", with no limitation
in the habendum, conveyed the fee.
    It follows that in our opinion a deed to the County Judge
of Potter County conveyed the fee title to the land in question,
and the land will not revert when same ceases to be used for court-
house and jail purposes.
    In view of our answer to your first question, it becomes un-
necessary to answer your second question.

                               SUMMARY
        A deed to the County Judge covering land "to be used
    for courthouse purposes, or courthouse and jail purposes,"
    with no limitation in the habendum clause, conveys fee
    simple title.




Prepared by J. Arthur Sandlin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Bob Davis
Bill Allen
Scott Garrison
Tom Neely
Camm Iary
Hawthorne Phillips
Executive Assistant            -2140-